EXHIBIT 10.1
 
AMENDMENT
OF
2011 AMENDED AND RESTATED
ACCO BRANDS CORPORATION
INCENTIVE PLAN
 
 
This Amendment (“Amendment”) of the 2011 Amended and Restated ACCO Brands
Corporation Incentive Plan (“Plan”), adopted by the Board as of February 23,
2012, is effective on the Effective Time (defined below) subject to approval by
the stockholders at the special meeting occurring in connection with the Merger
(defined below).
 
RECITALS
 
WHEREAS, ACCO Brands Corporation (the “Company”) sponsors the Plan, which the
Company most recently amended and restated pursuant to stockholder approval on
May 17, 2011;
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger with
MeadWestvaco Corporation and Monaco SpinCo, Inc., dated as of November 17, 2011
(“Merger Agreement”), pursuant to which on the Effective Time (as defined in the
Merger Agreement) Augusta Acquisition Sub, Inc., a wholly-owned subsidiary of
the Company, will merge with and into Monaco SpinCo, Inc. (the “Merger”); and
 
WHEREAS, in connection with the Merger, the Board deems it advisable to amend
the Plan, subject to approval of the stockholders, to increase the maximum
number of Shares authorized for Awards thereunder and to modify the ratio of
Shares issuable pursuant to Full Value Awards to Shares issuable pursuant to
SARs and Options.
 
NOW, THEREFORE, the Company amends the Plan effective on the Effective Time,
subject to the approval of the stockholders at the special meeting for approval
of the Merger, as follows:
 
1.        Capitalized terms not defined herein shall have the meaning set forth
in the Plan.
 
2.        Section 4(a) of the Plan is amended as follows:
 
(a)   By deleting the number “5,265,000” and replacing it with the number
“15,665,000”; and
 
(b)   By deleting the number “1.58” and replacing it with the number “1.24”,
effective for Shares issued pursuant to Awards, other than SARs and Options,
granted after the Effective Time.
 
3.        The Plan is hereby ratified, affirmed and continued, as amended
hereby.
 
WHEREFORE, the Company hereby adopts this Amendment effective as set forth
above.
 



 
ACCO BRANDS CORPORATION
 
 
By: /s/ Steve Rubin                                                             
Its: Senior Vice President, Secretary and
General Counsel


 
 
 
E-1
 
 